Title: To George Washington from Henry Laurens, 24 October 1779
From: Laurens, Henry
To: Washington, George


        
          Dear sir—
          Philadelphia 24th October 1779.
        
        I had the honor of addressing you in a Letter under the 7th & 9th Inst. which went forward by a Messenger from the Dep. Qu. Master’s office.
        Yesterday I received from Charles Town in south Carolina by a Letter & News Papers, intelligence, in brief, of the operations of the combined arms in & near Georgia to the 2d Inst.
        Colo. Maitland with so many of his Troops as were inclined & able had made his escape from Beaufort & joined General Prevost at Savanna leaving behind him, his whole Hospital Artillery, Baggage & Stores, I know the swamps which the Colonel must have penetrated; a detail of his line of March, if he really went that way, would excite a mixture of compassion & laughter.
        The Enemy were strongly fortified by lines & redoubts in the Town of Savanna, where the soil is sand & sandy clay—their number about 3000. exclusive of Negroes & other rubbage.
        Count d’Estaing had landed 5000. Troops & formed a junction with General Lincoln who must have had under his command about 4000. Count Pulaski & General Mckintosh had been detached southerly, probably to secure the Town of Sunbury about 40 Miles distant from Savanna & to intercept retreating parties by land & inland navigation, which in that country may be attempted with great prospect of success.
        The allies finding General Prevost so strongly intrenched had determined after a fruitless summon to make regular approaches in preference to assault, Colo. Lomoy [Laumoy] chief Engineer had announced that his works would be complete on the 1st October & it was expected, the Batteries consisting of 38 pieces of heavy Cannon & 8 Mortars would open in the same instant on the 2d or 3d.
        Sorties in two attempts had been made by the beseiged on the working parties, in both instances the assailants were beat back & suffered greatly in killed & wounded.
        A flag had passed from Gen. Prevost to Count d’Estaing with a request from the General for a passport in favor of Madame

Prevost her plate & effects. the Count had replied that his politeness so far as respected the Lady could not be questioned, but that he understood the Plate &ca had been acquired in such a way from the Allies of his Master as induced him to believe the General could not in honor & conscience expect to enjoy it. or something like this.
        The Sagitaire had taken the Experiment commanded by Sir James Wallace after a brave resistance, it is said that on board the Experiment were General Vaughan & about 20 other Officers, & Cash for paying the British Troops in Georgia, that dispatches had been found on board intimating an embarkation of 4000. Men at New York intended for so. Carolina in consequence of which ten Ships of the line had been detached for convoying them in—this may account for the fleet which lately appeared at the mouth of Chesepeak.
        The Ariel, Fowey, & a sloop of 18 Guns, British Men of War, a large Ship with 2200. Barrels of Bread & flour, a large quantity of Beef & Pork 4000. suits of Clothing &c. &c.—all the Enemy’s Store & Transport Ships had fallen into the French Admiral’s hands, besides many other Captures at Sea.
        Mr Alexr Cameron formerly British Deputy, now, Superintendent of Indian affairs in the Southern district had prevailed on a part of the Cherokees to break faith with south Carolina, these had been severely chastised by General Williamson their Towns & provisions totally destroyed & Cameron driven out of the Nation—the General had returned & would join General Lincoln with about 1000 Men on the 29th or 30th september.
        The Camps of the Allies in perfect health & harmony & every body in full prospect of repossessing Savanna & of having the British General his Troops & the wrong Governor Sir James Wright prisoners of War within a week.
        Your Excellency well knows how to make proper abatements from such jumbled accounts—the bulk I believe to be true & there are no doubt many favorable truths untold.
        “I have not heard (says my friend) from Colo. Laurens since he went to Georgia he commands the Light Infantry, but by Letters to others I learn he was well the 27th Septem.—after the reduction of Savanna he intends to return to his General.” this is all I have received concerning Your Excellency’s Aid de Camp. my friend adds that deserters from the Enemy came in daily.
        
        On Thursday last Congress were pleased to appoint me to go to the United States of Holland, when I am informed of the nature & extent of commands to be laid on me, I shall be better qualified to determine on the propriety of accepting the Charge, be this as it may, I mean to begin my journey towards south Carolina on the 29th Inst. there & in every other place where God pleases to lead me I shall continue to bear a grateful remembrance of Your Excellency’s paternal care of my Country & shall count every opportunity of testifying my Love & Esteem for you an happy event. under these professions I take my leave & with great sincerity subscribe Sir Your much obliged & obedient servant
        
          Henry Laurens.
        
      